             Case 7:13-cr-00186-CS Document 16 Filed 04/27/20 Page 1 of 1




                                    Green & Willstatter
                                       Attorneys at Law
                                   200 Mamaroneck Avenue
                                           Suite 605
                                 White Plains, New York 10601
                                               _______
Theodore S. Green                         (914) 948-5656
Richard D. Willstatter                  FAX (914) 948-8730              e-mail: theosgreen@msn.com




April 27, 2020
                                                          The Clerk of Court is respectfully directed to
Hon. Cathy Seibel                                         unseal the docket in No. 13-CR-186, as well
United States District Court                              as the documents contained therein, except
300 Quarropas Street                                      that Mr. Green's April 18,2018 letter to the
White Plains, New York 10601                              Court shall remain under seal.

       re:     United States v. Marcus Chestnut
               13-cr-186 (CS)                                                                        4/27/20

Dear Judge Seibel:

       This letter sets forth the joint position of the parties with respect to sealing of this case. I
have conferrred with AUSA Jamie Bagliebter and we agree that further sealing is not required with
the exception of one document, my April 11, 2018, letter to the Court, which we ask remain under
seal.
                                                       Very truly yours,

                                                       /s/ Theodore S. Green
                                                       Theodore S. Green

cc: AUSA Jamie Bagliebter
